Citation Nr: 1333768	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  12-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than February 28, 2000, for the grant of service connection and assignment of a 70 percent rating for bipolar disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 

INTRODUCTION

The Veteran had active service from November 1989 to January 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The claims folder is currently under the jurisdiction of the Newark, New Jersey.

The Veteran provided testimony at a May 2012 videoconference hearing before the undersigned at the Newark RO.  A transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 28, 2000, the Veteran first filed a claim of entitlement to service connection for a psychiatric disorder, (bipolar disorder) from which the subsequent grant of service connection was made effective pursuant to a June 2003 rating action.  

2.  In July 2004, the Board granted the Veteran's claim of entitlement to service connection for PTSD, and an August 2004 rating action effectuated this decision, associating it with the Veteran's bipolar disorder, rendering the grant effective from February 2000.  

3.  In January 2008, the Veteran filed a claim of entitlement to a disability rating in excess of 70 percent for bipolar disorder with PTSD.  A September 2008 rating decision denied her claim. 

4.  In October 2009, the Veteran filed a request for an effective date earlier than February 28, 2000, for the grant of service connection and assignment of a 70 percent rating for bipolar disorder with PTSD, but has not alleged clear and unmistakable error (CUE) in a prior decision as a basis for her claim.


CONCLUSION OF LAW

An effective date earlier than February 28, 2000, for the grant of service connection and assignment of a 70 percent rating for bipolar disorder with PTSD is not warranted.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2013); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Earlier Effective Date

      A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

      B.  Facts and Analysis

In February 1991, the Veteran filed a VA Form 21-526 for claims for service connection for dental disorders, varicose veins and pain in the legs, eye disorder, skin disorder, and a female disorder.  This form also contained a notation of "Robinson Clinic."  She did not file a claim for a psychiatric disorder.  Moreover, this VA Form 21-526 was not signed by the Veteran.  A March 1991 letter from VA requested the Veteran sign the enclosed VA Form 21-526, but no response was received. 

On February 28, 2000, the Veteran filed a claim of entitlement to service connection for bipolar disorder, which was denied in April 2000, May 2001, and May 2002 rating decisions.  However, a subsequent April 2003 rating decision granted her claim of service connection for bipolar disorder and assigned an initial disability rating of 70 percent, effective from May 21, 2001.  The Veteran filed a Notice of Disagreement to the assignment of the May 21, 2001 effective date.  She argued that she was entitled to an effective from January or February 2000, when she initially filed her claim of entitlement to service connection for a bipolar disorder.  

In June 2003, the RO issued a rating decision that determined there was clear and unmistakable error (CUE) in the April 2003 rating decision, and assigned an effective date of February 28, 2000, for the grant of service connection and assignment of the 70 percent disability rating for bipolar disorder.  The Veteran did not file a Notice of Disagreement to the assignment of the February 28, 2000 effective date.  

At this point, the Board would point out that, in the absence of a Notice of Disagreement as to this June 2003 rating decision and the assignment of the February 28, 2000 effective date for service connection for bipolar disorder, the June 2003 rating decision is final as to the effective date assigned.  See 38 U.S.C.A. § 7105(c).

Thereafter, in July 2004, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  An August 2004 rating decision effectuated this decision and associated the PTSD with the Veteran's bipolar disorder, rendering the grant effective from February 28, 2000.  

In January 2008, the Veteran filed a claim of entitlement to a disability rating in excess of 70 percent for bipolar disorder with PTSD.  A September 2008 rating decision denied her claim.  She did not file a Notice of Disagreement with this rating decision.   

In October 2009, the Veteran filed a request for an effective date earlier than February 28, 2000, for the grant of service connection and assignment of a 70 percent rating for bipolar disorder with PTSD.  She argues that she had a psychiatric disability in service and was suffering from this disability at the time she filed her initial claims for service connection in February 1991.  

During her May 2012 videoconference hearing, the Veteran's attorney argued that the notation of "Robinson Clinic" on the February 1991 initial claim for service connection was in reference to mental health treatment received during her service.  The Veteran's attorney also argued that the Veteran's failure to sign the February 1991 VA Form 21-526 claim for service connection is not fatal to her claim for an earlier effective date, since VA should have notified the Veteran of any defects with her claim.  

Although these contentions are duly noted, the Court in Rudd v. Nicholson, 20 Vet. App. 296 (2006), held that there is no free standing claim for an earlier effective date for an award of service connection since it would vitiate the rule of finality; i.e., the proper time to raise a disagreement as to the effective date granted is within the one year appeal period following the award of the benefit.  Here that grant occurred no later than August 2004.  As the Veteran did not appeal the assignment of her February 28, 2000 effective date following the August 2004 rating decision, the matter became final.  Thus, the Veteran's freestanding claim for an earlier effective date seeks a benefit not provided by law.  When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, pursuant to Rudd, this appeal must be dismissed.

The Board further notes that the only way to overcome the finality of a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, supra.  Here, there is no specific claim of CUE with respect to the prior final decisions.  Therefore, the law pertaining to eligibility for an earlier effective date is dispositive of this issue, and the Veteran's appeal must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. at 430.


ORDER

The claim of entitlement to an effective date earlier than February 28, 2000, for the grant of service connection and assignment of a 70 percent rating for bipolar disorder with PTSD, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


